Citation Nr: 0636404	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  00-05 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include spinal stenosis, as secondary to the veteran's 
service-connected residuals of a puncture wound to the left 
lower leg.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from June 1969 to 
November 1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  During the pendency of the veteran's appeal, 
his case was transferred to the VA RO in Manchester, New 
Hampshire.

In March 2004, the Board remanded the veteran's case to the 
RO for further evidentiary development.  At that time, the 
Board noted that the veteran filed a claim for a total rating 
based upon individual unemployability (TDIU) and referred the 
matter to the RO for appropriate development and 
consideration.  However, it does not appear that the RO has 
yet considered the veteran's claim for a TDIU and the matter 
is, again, referred to the RO for development and 
adjudication.


FINDING OF FACT

Giving the veteran the benefit of the doubt, his low back 
disorder, variously diagnosed as degenerative disc and joint 
disease of the lumbar spine, and spinal stenosis, cannot be 
disassociated from his service-connected residuals of a left 
lower leg puncture wound.


CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, a low back 
disorder, variously diagnosed as degenerative disc and joint 
disease of the lumbar spine, and spinal stenosis, is 
proximately due to or aggravated by his service-connected 
residuals of a left lower leg puncture wound.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.310 (2006); Allen v. Brown, 7 Vet. 
App. 439 (1995).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially amended the provisions of Chapter 51 of Title 
38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2005)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.103(a) (2006).  The changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006)).

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court") issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), that held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applied to all five elements of a service 
connection claim.  Id.  However, in the instant case, 
although the veteran's service connection claim is being 
granted, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to the veteran.  As set forth herein, no 
additional notice or development is indicated in the 
veteran's claim.  The RO will provide appropriate notice as 
to the rating criteria and effective date to be assigned 
prior to the making of a decision on this matter.

In view of the favorable disposition of this appeal, 
discussed below, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim 
under the VCAA.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

II.	Factual Background

The veteran contends that he has a low back disorder with 
spinal stenosis as a consequence of the limp and altered gait 
he developed as a residual of his service-connected left 
lower leg puncture wound.  Service connection for the left 
lower leg disability was granted by the RO in a March 1999 
rating decision that awarded a compensable disability 
evaluation.

Service medical records are not referable to complaints, 
diagnoses of, or treatment for, a low back disorder.  The 
records indicate that in October 1970, the veteran was 
hospitalized for treatment of a pungji stick wound to the 
leg.  When examined for discharge in October 1971, a lower 
left leg scar was noted.  

The veteran's service records indicate that his awards and 
decorations include the Purple Heart and Combat Infantry 
Badge.

Post service, VA and private medical records and examination 
reports, dated from 1997 to 2004 are associated with the 
claims file.

A June 1997 private medical record indicates that the veteran 
had an unsteady gait of unknown etiology.  Results of 
electromyography (EMG)/nerve conduction studies performed in 
July and September 1997 found evidence of very mild 
generalized, mainly axonal, peripheral neuropathy.   

Results of an August 1997 private magnetic resonance image 
(MRI) of the veteran's lumbar spine showed degenerative 
changes at L3-4 where there was narrowing of the spinal canal 
due to a combination of ligamentum flavum and superior facet 
hypertrophy in conjunction with a mild central disc bulge.  
It was noted that there "also may be congenital narrowing of 
the canal due to short pedicles".

In an August 1998 letter to another physician, L.F.G., M.D., 
an orthopedic surgeon, said he examined the veteran who had a 
sense of limping and loss of ankle mobility on the left 
intermittently for the last few years.  The veteran was 
unable to pinpoint how long he had these problems but thought 
for at least 10 years.  He had a funny sensation in both legs 
and some loss of right ankle mobility.  His left leg was 
definitely worse than his right leg.  Other complications 
included an open tibia and fibula fracture in the left leg 
that was treated with pins and an external fixator, and a 
stab wound in the muscles in the back of the left calf and 
ankle area in service that required surgical cleaning.  The 
veteran also had a chain saw cut on the dorsum of his foot on 
the left a few years ago.   
 
Dr. L.F.G. noted that the veteran walked with a slap foot 
type of gait, mostly on the left, and had scars on the left 
leg from his tibia facture and the chain saw cut.  A review 
of a 1997 MRI showed some discs in the area of L2-3.  The 
clinical impression was that the veteran had some significant 
injures to the left tibia and fibula that caused scarring of 
the posterior structures of the ankle and he developed 
degenerative joint disease and dorsal spurring.  Dr. L.F.G. 
opined that a "combination of this is that [the veteran] has 
some spinal stenosis on his lumbar spine creating some of the 
funny sensation in both legs" and some degenerative changes 
in the right that caused some loss of mobility.

Results of a September 1998 MRI of the lumbar spine included 
small right lateral disc herniation at L3-4, moderate spinal 
canal stenosis at L3-4, and mild canal stenosis at L4-5.

In an October 1998 signed statement, Dr. L.F.G. noted review 
of the results of the September 1998 MRI that, in the 
doctor's opinion, caused the veteran's leg weakness.

Later in October 1998, private medical records show that the 
veteran underwent a left ankle arthrotomy and excision of 
spurs.

In January 1999, VA afforded the veteran a private medical 
examination performed by R.S.B., M.D.  According to the 
examination report, the veteran said that while dropping from 
a helicopter in service, he severely wounded his left leg 
(calf, ankle) when he was pierced by a sharp and dirty bamboo 
(Punji) stake lying on the ground.  He had extensive repair 
in an army hospital.  The veteran said the procedure severed 
nerves in his ankle and foot.  Consequently, the veteran 
spent decades favoring that foot.  He said his uneven walk 
ultimately caused problems elsewhere, further up his back 
with spinal stenosis, in the L3-L4 area, that caused 
bilateral foot and leg problems.  The veteran frequently 
stumbled and lost his balance.  He did better after service 
until 1990 when his condition deteriorated.  The veteran had 
surgical removal of left ankle bone spurs in October 1998.  

On examination, the veteran was noted to have an abnormal 
gait.  The diagnoses included a left ankle disorder.  Dr. B. 
said the veteran had a long and arduous course status post 
left leg wound.  He walked with a severe gait abnormality and 
Dr. B. noted that "[the veteran's] own orthopedist believes 
that this long-term severe change in his walking has led to 
more proximal problems in the lumbar spine".  The veteran 
seemed severely limited in the orthopedic sense at this time 
with a left ankle severely anklyosed in dorsiflexion.

In a May 1999 signed statement, Dr. L.F.G. noted the 
veteran's left calf wound stab injury in service that was 
infected and resulted in a loss of sensation to the bottom of 
the veteran's foot.  It was noted that the veteran walked 
with a limp from the time of the stab wound, had difficulty 
ambulating, and subsequently fractured his left ankle.  The 
veteran continued walking with a limp and developed 
degenerative joint disease in his low lumbar spine that 
resulted in spinal stenosis at an early age.  In Dr. L.F.G.'s 
opinion, the veteran's injury to his leg resulting in the 
walking with loss of sensation in his foot led him to be more 
prone to ankle injuries.  He fractured his ankle and 
developed degenerative joint disease in his lumbar spine 
because of the poor body mechanics and the continuous limp.

In an April 2002 signed statement, R.S., M.D., said that the 
veteran gave a history of a left leg injury in service that 
caused some chronic pain and numbness that remained today and 
"is certainly not related to current muscular dystrophy or 
the leg fracture he sustained in the early 1970s". 

In an undated signed statement, apparently prepared in August 
2002, M.G.S., M.D., a pain management specialist, noted the 
veteran's diagnosis of degenerative disc disease of the 
lumbar spine with ligament and lumbar facet hypertrophy.  In 
Dr. M.G.S.' opinion, "and with a good deal of medical 
certainty", the veteran's diagnoses were the result of 
limping from many years leading to mechanical changes in his 
spine that led to his present condition. 

An April 2003 record from Dr. M.G.S. indicates that the 
veteran was injured in a motor vehicle accident that month.  
The veteran complained of mid-thoracic spine pain on the 
posterior chest wall.

According to a June 2003 record from Dr. M.G.S., the veteran 
gave a history of progressive back pain in both legs, 
starting three years ago.  The veteran had numbness and 
tingling in his left foot that was not new, and was from an 
old injury sustained in service.  It was noted that Dr. R.S. 
treated the veteran for pain; and that a 2002 MRI showed 
moderate to marked stenosis.

In an August 2004 signed statement, Dr. M.G.S. said that the 
veteran's diagnoses included degenerative disc and joint 
disease of the lumbar spine, spinal stenosis with 
pseudoclaudication, and late onset muscular dystrophy 
affecting the pelvic girdle.  Dr. M.G.S. opined that the 
veteran's symptoms of spinal stenosis were directly related 
"with a reasonable degree of medical certainty and without 
any doubt" to the gait disturbance he had since military 
service and suffered as a result of his leg injury.  
According to Dr. M.G.S., there was nothing else in the 
veteran's history to suggest a genetic factor intervening in 
his early spinal stenosis and no other history of repeated 
back injuries as a result of heavy physical activity.  Dr. 
M.G.S. opined that the veteran's present condition was 
directly related to his service-connected injury.

In December 2004, the veteran underwent VA examination.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  The veteran gave a history of 
sustaining a puncture wound in his left lower leg that 
subsequently became infected and drained for a while in 
service.  He apparently required nearly two months of 
treatment before the wound closed and he was then returned to 
active duty.  The veteran denied a history of a specific back 
injury but was involved in a motor vehicle accident in 2002 
or 2003, as noted in doctors' records.  The veteran claimed 
some numbness affecting the medial aspect of the left lower 
leg and ankle, and weakness in that leg and the right one.  
He essentially limped most of the time since his discharge 
from service.  The examiner noted that the veteran was 
released to active service after the original injury of the 
left ankle and had no recurrent drainage from the alleged 
left leg wound.  The veteran reported using a cane for the 
past 10 or 12 years because he was unsteady and frequently 
fell.  Spinal stenosis was diagnosed in the 1990s, and a MRI 
of the veteran's lumbar spine revealed some spinal stenosis 
secondary to congenital shortening of the pedicles and some 
hypertrophy of the ligaments and facet joints.

Further, the veteran reported having a significant amount of 
difficulty getting about.  He used a cane all the time.  It 
was noted that his gait was moderately rapid but he exhibited 
some coordination problems in his lower extremities.  The 
veteran was able to drive a motor vehicle.  

The veteran gave a history of onset of back discomfort 
approximately 20 to 25 years ago.  He also felt his back pain 
was due to his limp.  He eventually developed a concomitant 
right leg problem and subsequently repeatedly tripped and 
fell, causing a left ankle fracture.  The veteran described 
continuous back pain and discomfort when walking.  

Upon examination, the diagnoses included peroneal muscular 
atrophy (Charcot-Marie-Tooth disease, type II), unrelated to 
spinal stenosis or left leg injury.  Also diagnosed was 
spinal stenosis, generally considered of congenital origin, 
with some facet arthropathy.  The examiner found this 
appeared to be responsible for the veteran's low back pain 
but said that there was no evidence of bilateral 
radiculopathy.  Another diagnosis was an old wound of the 
left leg that did not appear to be a factor in the veteran's 
problems.  In the VA examiner's opinion, the veteran's long-
standing limp and lower extremity problems were the result of 
progressive peroneal muscular atrophy as was his lower 
extremity weakness.  The long-standing limp did not cause the 
congenital spinal stenosis.  Facet arthropathy developed with 
or without a limp.  The VA examiner said that implicating a 
limp as a cause of spinal stenosis was incorrect and highly 
speculative.  The VA examiner opined that the veteran's 
spinal stenosis was due to or secondary to the veteran's 
service-connected left leg injury.

III.	Legal Analysis

According to 38 U.S.C.A. §§ 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
arthritis in service, its incurrence in service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  
While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310; see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  In addition, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The veteran has contended that service connection should be 
granted for a low back disorder, variously identified as 
degenerative disc disease, with spinal stenosis, that was due 
to his service-connected residuals of a puncture wound to the 
left lower leg.  As the medical evidence of record shows, his 
service medical records are entirely negative for a low back 
abnormality, but reflect his treatment for a left lower leg 
puncture wound.  

The Board acknowledges, and has no reason to doubt, the 
veteran's assertion that that the left lower leg puncture 
wound injury caused him to lose feeling in the sole of his 
foot and limp in the years after his discharge from service.  
See 38 U.S.C.A. § 1154(b) (West 2002).  

Post service medical evidence indicates that degenerative 
disc disease was noted in approximately 1998 and the veteran 
was also diagnosed with spinal stenosis in during the 1990s.  
Dr. L.F.G., the veteran's treating orthopedic surgeon, in his 
May 1999 signed statement, opined that the veteran's 
degenerative disc disease and spinal stenosis were due to his 
altered gait from the in-service left leg injury.  As well, 
in August 2004, Dr. M.G.S., the veteran's treating pain 
management physician, opined "with a reasonable degree of 
medical certainty and without any doubt" that the veteran's 
symptoms of spinal stenosis were directly related to the gait 
disturbance he had since military service and suffered as a 
result of his leg injury, although, in December 2004, a VA 
examiner found that the veteran's spinal stenosis was not due 
to his service-connected residuals of a left lower leg 
puncture wound.

Here, the Board would note that spinal stenosis can be 
congenital or due to spinal degeneration.  See Dorland's 
Illustrated Medical Dictionary 1576 (28th ed. 1994).  The 
August 1997 MRI report merely found that there "may be 
congenital narrowing" of the veteran's spinal canal.  Given 
that two treating physicians, Drs. M.G.S. and L.F.G., both 
found the veteran credible and definitively concluded that 
his current degenerative disc disease and spinal stenosis are 
attributable to his service-connected residuals of a left 
lower leg puncture, and reading the evidence in the light 
most favorable to his claim and with all due respect to the 
recent VA medical opinion, the Board is of the opinion that 
the veteran's claim should be granted.  

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that secondary service connection for a low 
back disorder, variously diagnosed as degenerative disc and 
joint disease of the lumbar spine, with spinal stenosis is 
order.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310; 
Allen, supra.


ORDER

Secondary service connection for a low back disorder, 
variously diagnosed as degenerative disc and joint disease of 
the lumbar spine, with spinal stenosis, is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


